UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Gratry International Growth Fund (Institutional Class: GGIGX) ANNUAL REPORT May 31, 2014 Gratry International Growth Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Gratry International Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.gratryfunds.com Letter to Shareholders Dear Fellow Shareholders: We are pleased to provide you with our inaugural annual report on the Gratry International Growth Fund (Institutional Share Class; symbol: GGIGX).Gratry & Company, as the investment adviser to the Fund, entered the mutual fund business in June of 2013 with the launch of our first mutual fund.Since 1981, Gratry & Company has managed client portfolios only in “separate accounts” with higher minimum investments.Our strategic decision to enter the mutual fund business was premised on our desire to offer clients a small account option.And we are pleased with the performance of the Fund and the reception it has garnered from investors in its first year. Since inception on June 28, 2013, through May 31, 2014, the Gratry International Growth Fund returned 16.10%.A $10,000 investment would have grown to $11,610.By way of comparison the Fund’s benchmark, the MSCI World ex-US (net) Index, returned 22.10% for the same period.A detailed explanation of the Fund’s relative performance and the investment environment in which we find ourselves follows below.But first, let us offer a brief overview of the basic tenets of our approach to international equity portfolio management. Our investment thesis is two-fold.We believe: 1) over the long-term, all else equal, macro-economic performance drives equity prices; and 2) over that same period, the stocks of higher-quality companies will outperform the overall market.Our investment process attempts to validate this thesis.We analyze and monitor, on an on-going basis, the macro-economic health of the countries in our investable universe.This analysis helps shape our “world economic views”, which in turn drives our outlook for the various market industries and sectors.We combine this “top-down” analysis with a fundamental “bottom-up” stock selection process.Our primary stock selection criteria are: 1) Growth; 2) Quality; and 3) Reasonable Valuations.We also tend to invest in larger companies. In the period since the Fund was launched, the global macroeconomic environment has been one in which the policies of global Central Banks – including the United States Federal Reserve, the European Central Bank, and the Japanese Central Bank (BOJ) – dominated global capital markets and, in our opinion, influenced investor behavior to an inordinate degree.More specifically, the massive amounts of liquidity pumped into the capital markets by these central banks coupled with the low or “zero” interest rate policies maintained by same, has caused capital to flow to riskier (lower quality) assets.It also tends to incent investors to take undue risk as the cost of capital is virtually zero.Therefore, during the past several quarters, including the period covered by this letter, the stocks of smaller, lower-quality public companies have, on average, performed significantly better than the larger, higher-quality companies in which we tend to invest.And because our benchmark contains a significant number of these smaller, lower quality companies, we underperformed.Again, your Fund invests in larger, higher quality companies – with quality defined, in part, by repeatable earnings from operations, a strong balance sheet, and a credible management team.As an investor in the international equity markets, we see continued risk of underperforming our benchmark as long as the global economy 320 Tower East, Shaker Heights, Ohio 44122855-4GRATRY (447-2879)www.gratryfunds.com 1 Letter to Shareholders struggles to grow faster than its “below trend” pace of recent years and central banks maintain their current accommodative monetary policies. Over the course of the past year the Fund has maintained an overweight position to the Eurozone as we reversed a previously underweight position to the region having perceived the investment environment there had moved from “bad to less bad”.Call us opportunistic.Within the region we had been skeptical of the banks and avoided them accordingly.However, we gradually added to our Eurozone exposure by increasing our weighting to non-bank Financials and Healthcare names.Our Eurozone exposure favors Germany, while in “non-Euro Europe” we like the U.K., Ireland, and Switzerland. The Fund was and is vastly underweight to Japan, a posture that hurt our performance in the second quarter of 2013 (prior to the Fund’s inception) but has helped ever since.The Yen weakness has stalled.We maintain a healthy skepticism of “Abenomics”. Truth be told, we hope it works, but the negative in Japan, in our opinion, vastly outweighs the good.Until we see the political reforms begin to take hold, we will remain under-exposed to the third largest economy in the world. The Fund is allowed to invest up to 25% of its capital in Emerging Markets.However, we have avoided these countries due to their volatile reaction to the U.S. Fed’s “tapering”.These markets also tend to react negatively to political instability and geopolitical stress (think Ukraine and Middle East turmoil).However, we see these markets as providing long-term opportunities for capital appreciation and will be watching them closely for appropriate entry points. We are long-term investors with our personal money invested alongside yours in the Fund.We know it is early in the life of the fund but we appreciate the confidence you have shown in us thus far and we will strive every day to continue to earn it. Sincerely, Gratry & Company, LLC Shaker Heights, Ohio 320 Tower East, Shaker Heights, Ohio 44122855-4GRATRY (447-2879)www.gratryfunds.com 2 Letter to Shareholders Important Information The views in this report are those of the Fund managers as of the date of this report, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice.This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report.All current and future holdings are subject to risk and to change. Foreign investments present risks due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. MSCI World ex-US Index (net) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance excluding the USA. The index is unmanaged and does not incur management fees, transaction costs or other expenses. 320 Tower East, Shaker Heights, Ohio 44122855-4GRATRY (447-2879)www.gratryfunds.com 3 Gratry International Growth Fund FUND PERFORMANCE at May 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World ex-U.S. Index.Results include the reinvestment of all dividends and capital gains. The MSCI World ex-U.S. Index is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the US. The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and it is not possible to invest in an index. Total Returns as of May 31, 2014 3 Month 6 Month Since Inception* Gratry International Growth Fund – Institutional Class 0.87% 4.69% 16.10% MSCI World ex-U.S. Index 2.69% 5.48% 22.10% * Cumulative. The Fund commenced operations on 6/28/13. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (855) 4GRATRY (855-447-2879). Gross and net expense ratios for the Institutional Class shares were 1.72% and 1.20% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or pay for operating expenses to ensure that total annual fund operating expenses do not exceed 1.45%, and 1.20%, of the average daily net assets of the Fund’s Investor Class and Institutional Class shares, respectively.In the absence of such waivers, the Fund’s returns would have been lower.The contractual agreement is in effect until September 30, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 4 Gratry International Growth Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 Number of Shares Value COMMON STOCKS – 91.6% BERMUDA – 5.1% Lazard Ltd. - Class A $ Seadrill Ltd. CANADA – 8.9% Canadian National Railway Co. Canadian Natural Resources Ltd. Magna International, Inc. CHINA – 4.6% Hutchison Whampoa Ltd. - ADR Melco Crown Entertainment Ltd. - ADR WuXi PharmaTech Cayman, Inc. - ADR* DENMARK – 2.6% Novo Nordisk A/S - ADR FRANCE – 1.3% LVMH Moet Hennessy Louis Vuitton S.A. - ADR GERMANY – 11.7% Allianz S.E. - ADR Bayer A.G. - ADR Deutsche Telekom A.G. - ADR Volkswagen A.G. - ADR IRELAND – 2.7% Covidien PLC JAPAN – 5.6% Hitachi Ltd. - ADR SoftBank Corp. - ADR Toyota Motor Corp. - ADR NETHERLANDS – 13.2% Chicago Bridge & Iron Co. N.V. ING Groep N.V. - ADR* NXP Semiconductor N.V.* 5 Gratry International Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Yandex N.V. - Class A* $ SINGAPORE – 2.6% DBS Group Holdings Ltd. - ADR SWITZERLAND – 14.4% ACE Ltd. Novartis A.G. - ADR Pentair Ltd. Roche Holding A.G. - ADR TE Connectivity Ltd. UBS A.G. UNITED KINGDOM – 8.0% Delphi Automotive PLC Diageo PLC - ADR National Grid PLC - ADR UNITED STATES – 10.9% Actavis PLC* Eaton Corp. PLC Jazz Pharmaceuticals PLC* LyondellBasell Industries N.V. - Class A TOTAL COMMON STOCKS (Cost $10,180,681) Principal Amount SHORT-TERM INVESTMENTS – 8.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $985,027) TOTAL INVESTMENTS – 100.0% (Cost $11,165,708) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ 6 Gratry International Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Gratry International Growth Fund SUMMARY OF INVESTMENTS As of May 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Health Care 20.1% Industrials 16.2% Financials 15.1% Consumer Discretionary 13.6% Communications 6.4% Technology 4.9% Energy 4.8% Consumer Staples 4.6% Materials 3.1% Utilities 2.8% Total Common Stocks 91.6% Short-Term Investments 8.4% Total Investments 100.0% Liabilities in Excess of Other Assets 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Gratry International Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 Assets: Investments, at value (cost $11,165,708) $ Receivables: Dividends and interest Prepaid offering costs Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Shareholder servicing fees (Note 8) Auditing fees Fund accounting fees Offering costs - Advisor Transfer agent fees and expenses Administration fees Custody fees Trustees' fees and expenses Offering costs - related parties Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Institutional Class: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 9 Gratry International Growth Fund STATEMENT OF OPERATIONS For the Period June 28, 2013* through May 31, 2014 Investment Income: Dividends (net of foreign withholding taxes of $13,311) $ Interest 42 Total investment income Expenses: Offering costs Administration fees Advisory fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Custody fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Shareholder servicing fees (Note 8) Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 10 Gratry International Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 28, 2013* through May 31, 2014 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Institutional Class: Net proceeds from shares sold Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Institutional Class: Shares sold Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemprion fee proceeds of $2,932. See accompanying Notes to Financial Statements. 11 Gratry International Growth Fund FINANCIAL HIGHLIGHTS Institutional Class Per share operating performance. For a capital share outstanding throughout the period. For the Period June 28, 2013* through May 31, 2014 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds Net asset value, end of period $ Total return 2 % 3 Ratios and Supplemental Data: Net assets, end of period(in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment income(Loss) to average net assets: Before fees waived and expenses absorbed ) 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate 51
